DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The title of the invention needs to be more descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Objections
Claims 1-14 are objected to because of the following informalities.  Appropriate correction is required.
In claim 1, line 4, the word – a – should be inserted before the word “noise”.  In line 4, the phrase “a servo signal” needs a bit of clarification since it is not clear where this “servo signal” comes from.  Please clarify.  In line 8, the word -- a -- should be inserted before the phrase “signal processing”.
In claim 4, line 4, the phrase “a carrier signal” needs a bit of clarification since it is not clear where this “carrier signal” comes from.  Please clarify.
In claim 5, line 2, the phrase “the second signal” should be changed to -- the second digital signal -- to provide better clarification and antecedent basis.  
In claim 9, line 10, the phrase “the servo control fixed electrode” should be changed to -- the servo control fixed electrodes -- to provide proper antecedent basis.  In line 11, the phrase 
In claim 10, line 11, the phrase “the output” should be changed to -- an output --.  In line 14, the phrase “the output” should be changed to -- an output --.
In claim 11, line 3, the phrase “the down-sampling” should be changed to -- down-sampler -- to provide proper antecedent basis. 
In claim 12, it appears this claim should be depended upon claim 9 to provide proper antecedent basis for the element (e.g. the servo control movable electrode) claimed in this claim and to provide chronological order for the claiming of “a second detection movable electrode” and “a second detection fixed electrodes”.  In line 6, is the phrase “a carrier signal” the same “a carrier signal” as in claim 4?

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter.
The prior art of record, does not teach or fairly suggest, alone or in combination, the specific limitation of a sensor comprising a sensor element; an analog filter adapted to filter a waveform including a sensor signal from the sensor element and noise based on a servo signal; an A/D convertor adapted to convert a waveform filtered by the analog filter into a first digital signal; a first electronic circuit including a digital filter and adapted to acquire a second digital signal by performing signal processing including at least a filtering process using the digital filter on the servo signal; a second electronic circuit adapted to acquire a third digital signal by subtracting the second digital signal from the first digital signal; the first electronic circuit changes a setting for the signal processing for acquiring the second digital signal at least on the basis of the third digital signal to change the second digital signal.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The references cited, particularly Koenigsberg, Oshima, Kamada, disclose a sensor having circuitry components like an analog filter, A/D converter and digital filter.

This application is in condition for allowance except for the following formal matters as set forth above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Helen C Kwok whose telephone number is (571)272-2197.  The examiner can normally be reached on Monday to Friday, 7:30 to 4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571)272-2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.









/HELEN C KWOK/Primary Examiner, Art Unit 2861